Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
REASON FOR ALLOWANCE
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:  Jerby et al (US 6,114,676) discloses method and device for drilling, cutting , nailing and joining solid non-conductive materials using microwave radiation.  Fagrell et al (US 6,614,010) discloses microwave heating apparatus.
The following is an examiner’s statement of reasons for allowance: Allowance of claims 1-15 is indicated because the prior art of record does not show or suggest concentrate MW signal at a coaxial concentrator; creating a difference signal from the MW signal and a reflected signal from the coaxial concentrator; and monitoring material changes of a build material exposed to the MW signal at a tip of the coaxial concentrator using one of an amplitude and a phase of the difference signal as recited in claims 1-5 and 11-15; and a receiving antenna coupled to a coaxial concentrator; a heterodyne circuit coupled to the MW source and the transmitting antenna to create a difference signal between the MW source and the transmitting antenna that represents a reflected signal from the receiving antenna; and an amplitude and phase detector coupled to the difference signal and configured to output an analysis of a powdered build material various material states during a fusion process as recited claims 6-10.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to QUANG T VAN whose telephone number is (571)272-4789. The examiner can normally be reached Mon-Fri 8:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tu Hoang can be reached on 571-272-4780. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/QUANG T VAN/Primary Examiner, Art Unit 3761                                                                                                                                                                                                        May 27, 2022